DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND DEVICE FOR GROUPING RESOURCE UNITS INTO RESOURCE GROUPS.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12, 14-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US U.S. Publication No. 2013/0121278 A1 to NOH et al. (“Noh”) [provided by Applicant].
As to claim 1, Noh discloses a method (Fig. 20, 13-18), comprising:
determining, by a terminal based on resource unit allocation signaling, locations of S resource units in a system bandwidth that are scheduled to the terminal (Fig. 20:S200, par. 154. The feature of S resource units is implicit);
grouping, by the terminal, the S resource units into K resource groups
(Fig. 13, 14, par. 125, 134: It is indicated to the terminal that the overall bandwidth that consists of S resource blocks is grouped into multiple clus­ters. Thus, grouping by the terminal is implicit),
wherein a quantity of resource units that separate any resource unit in a first resource group from any resource unit in a second resource group in the system bandwidth is not less than a threshold M (Fig. 14, par. 134, there is a uniform spacing between different clusters, wherein the spacing is at least one RB),
the first resource group and the second resource group are any two of the K resource groups (Fig. 14, par. 134: see,e.g., any two of the plurality of clusters),
a quantity of resource units that separate a first resource unit from a sec­ond resource unit in the system bandwidth is less than the threshold M, the first resource unit and the second resource unit are two resource units in any one of the K resource groups, and in the system bandwidth (Fig. 14, par. 134:see, e.g., any cluster consisting of more than 1 RBs has im­plicitly this feature as any two neighbouring RBs in a cluster fulfils said conditions),

e.g., any cluster consisting of more than 1 RBs has implicitly this feature as any two neighbouring RBs in a cluster fulfils said condition); and
precoding, by the terminal by using N precoding matrices, data sent in N resource unit sets (Fig. 12, par. 110:"DFT precoding on a chunk basis"),
wherein each of the N resource unit sets comprises a number of resource units that are determined based on the K resource groups, and S, K, and M are all posi­tive integers (Fig. 13, 14, par. 125, 134: This feature is implicit).
As to claim 2, Noh further discloses the method according to claim 1, wherein each of the N resource unit sets belongs to a first-type resource unit set or a second-type resource unit set, resource units comprised in any resource unit set belonging to the first-type resource unit set are the same as resource units comprised in at least one of the K resource groups, and resource units comprised in a plurality of resource unit sets in the second-type resource unit set belong to a same resource group of the K resource groups (par. 134:each of the clusters can have a different size).  
As to claim 3, Noh further discloses the method according to claim 1, wherein when a value of K is not greater than a value of N and K is greater than 1, each of the K resource groups comprises at least one of the N resource unit sets and different resource groups correspond to different resource unit sets (para. 0157, If it is assumed that the 1.sup.st cluster and the 2.sup.nd cluster have a minimum length, i.e., 1, and the 1.sup.st cluster and the 2.sup.nd cluster are allocated in a distributed manner with a spacing of at least one RB or RBG, then j is a value that varies from 0 to N-3); if a 
As to claim 5, Noh further discloses the method according to claim 1, wherein when the value of K is 1 (para. 0143, number of clusters; one cluster), before the precoding, by the terminal by using N precoding matrices, data sent in N resource unit sets, the method further comprises: grouping the K resource groups into N resource unit subsets, wherein each of the N resource unit sets is the same as each of the N resource unit subsets, respectively (fig. 12, chunk segmentation into N units for going into N channel encoding units).  
As to claim 7, Noh further discloses the method according to claim 1, wherein the threshold M is preconfigured in the terminal or is obtained by the terminal based on indication information, and the indication information is carried in higher layer signaling or downlink control information (DCI) (par. 134, 128).  
As to claims 8 and 15, see similar rejection to claim 1.  Note Noh at fig. 24, para. 0195-0196, discloses the terminal with processor and memory storing software executed by the processor.
As to claims 9 and 16, see similar rejection to claim 2.

As to claims 12 and 19, see similar rejection to claim 5.
As to claim 14, see similar rejection to claim 7.
Allowable Subject Matter
Claims 4, 6, 11, 13, 18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130121276 A1 discloses the system divides the wireless resource used for the transmission of a control channel and maps different antenna ports for each of the divided wireless resource segments. A User Equipment (UE) derives the precoding and channel estimation for each wireless resource segment by using a mapping relationship between multiple wireless resource segments and multiple antenna ports (para. 0030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463